--------------------------------------------------------------------------------

Exhibit 10.2


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into by and between RiceBran
Technologies, a California corporation (“RBT”), and Robert Smith (“Employee”),
effective as of June 1, 2016 (“Effective Date”).  The parties agree as follows:


1.             Employment.  RBT wishes to employ Employee and Employee agrees to
provide services for RBT on the terms and conditions set forth below.


2.             Employment; Scope of Employment.  Effective as of the Effective
Date, Employee shall be employed as Chief Operating Officer of RBT, reporting to
the Chief Executive Officer.  RBT reserves the exclusive right to designate and
modify Employee’s specific duties from time to time in any manner consistent
with Employee’s status as Chief Operating Officer.  No modification or change of
Employee’s responsibilities and/or duties shall modify, change or revoke any
provision of this Agreement.


2.1           Best Efforts; Full Working Time.  Employee shall devote
substantially all of Employee’s business time, attention, skill and experience
and shall apply Employee’s best efforts to the performance of Employee’s duties
and the business and affairs of RBT.  Employee may engage in charitable
activities and community affairs, and manage Employee’s personal investments and
affairs, so long as such activities do not, either individually or in the
aggregate, materially interfere with the proper performance of Employee’s duties
and responsibilities hereunder.


2.2           Supervision and Direction of Services.  All of Employee’s services
shall be under the supervision and direction of the Chief Executive Officer of
RBT and the Board.


2.3           Rules.          Employee shall be bound by all the policies,
rules, regulations, plans, programs, agreements and arrangements of RBT now in
force, and by all such other policies, rules, regulations, plans, programs,
agreements and arrangements as may be hereafter implemented (collectively,
“Company Arrangements”) and shall faithfully observe and abide by the same.   No
such policy, rule or regulation shall alter, modify or revoke the provisions of
this Agreement, including Employer’s right to terminate Employee’s employment
without cause pursuant to the terms of this Agreement.


2.4           Exclusive Services.  During the Term, Employee shall not, directly
or indirectly, whether as a partner, employee, creditor, shareholder,
independent contractor or otherwise, promote, participate or engage in any
activity or other business that is competitive with RBT’s business operations;
provided, however, that this provision shall not preclude or prohibit Employee
from holding or obtaining an indirect and passive beneficial ownership, through
a mutual fund or similar arrangement, of up to one percent of any publicly-held
company which is competitive with RBT as long as he does not otherwise promote,
participate or engage in the business operations of such company.  Employee
agrees that Employee shall not enter into an agreement to establish, form,
contract with or become employed by a competing business of RBT while Employee
is employed by RBT.
 
1

--------------------------------------------------------------------------------

2.5           Non-Solicitation.    To the fullest extent permissible under
applicable law, Employee agrees that both during the Term and for a period of
two (2) years following termination of this Agreement, Employee shall not take
any action to induce employees or independent contractors, or customers,
suppliers or vendors of RBT to sever their relationship with RBT and accept an
employment or an independent contractor relationship, or any other applicable
relationship with any other business.


2.6           Office Location. Employee shall primarily perform Employee’s
duties under this Agreement at RBT’s offices, but shall provide services at such
other locations as the Chief Executive Officer may designate from time-to-time.


3.             Term and Termination; Payments upon Termination.


3.1           Term and Termination. Unless earlier terminated as described
below, RBT hereby employs the Employee under this Agreement for a period
commencing on the Effective Date and ending on June 1, 2017 (the “Term”).  The
period commencing on the Effective Date and ending on June 1, 2017, and each
succeeding twelve (12) month period during the Term, are each referred to herein
as a “Contract Year.”


3.1.1          Termination for Cause.  No termination of Employee’s employment
hereunder for Cause shall be effective unless RBT shall first have given written
notice to Employee (the “Cause Notice”) of its intention to terminate Employee
for Cause, such Cause Notice shall state the circumstances that constitute the
grounds on which the termination for Cause is based.  “Cause” for termination of
Employee’s employment shall mean the occurrence of any of the following:


(a)          Employee breaches a material term of this Agreement, which breach
remains uncured for thirty (30) days after delivery of the Cause Notice (which
Cause Notice shall describe the breach in sufficient detail to allow Employee
the reasonable opportunity to cure the breach, if susceptible of being cured
within such thirty (30) day period);


(b)          Employee has been grossly negligent or engaged in material willful
or gross misconduct in the performance of Employee’s duties;


(c)          Employee has committed, as reasonably determined by the Board, or
has been convicted by a court of law of fraud, moral turpitude, embezzlement,
theft, or similar criminal conduct, or any felony;


(d)          Employee’s habitual misuse of alcohol, drugs, or any controlled
substance; or


(e)          Employee’s (i) breach of the Proprietary Information Agreement (as
defined below) or (ii) failure to comply with reasonable written standards
established by RBT for the performance of Employee’s duties hereunder.
 
2

--------------------------------------------------------------------------------

3.1.2          Termination for Good Reason.


(a)          Employee may terminate this Agreement for Good Reason, as defined
herein, subject to and provided that Employee complies with the requirements of
Section 3.1.2(b).  As used herein, “Good Reason” means (i) any material breach
by RBT of any provision of this Agreement; (ii) a material reduction of
Employee’s duties or responsibilities (or the assignment of duties or
responsibilities to Employee that are) not consistent or commensurate with
Employee’s position as Chief Operating Officer, but not including any reduction
in Employee’s duties during any investigation or proceedings initiated by RBT
pursuant to Section 3.1.1 with regard to a possible termination of Employee for
Cause; or (iii) any reduction of Employee’s Base Salary other than as part of a
general reduction of the salaries of all or substantially all RBT employees.


(b)          In order to terminate this Agreement for Good Reason, Employee
shall provide RBT with (i) written notice of the Good Reason (which notice must
be delivered within ninety (90) days following the date Employee first learns of
the occurrence of the event constituting Good Reason and which notice shall
describe the particulars of RBT’s breach in sufficient detail to allow RBT
reasonable opportunity to remedy or eliminate the Good Reason(s), if susceptible
of being remedied or eliminated); and (ii) thirty (30) days within which to
remedy or eliminate the Good Reason(s).  In the event that Employee provides
such notice and RBT fails to remedy or eliminate the Good Reason(s) within such
30-day period, Employee shall be entitled to provide RBT with written notice (of
not less than fifteen (15) days) that Employee is terminating this Agreement as
a result of such Good Reason(s).


3.1.3          Voluntary Termination of Employment.  Employee agrees (a) to
provide at least ninety (90) days prior written notice (a “Voluntary Termination
Notice”) of Employee’s intention to voluntarily terminate Employee’s employment
with  RBT for any reason other than Good Reason, death or Disability (as defined
below) (a “Voluntary Termination”) and (b) to specify in such notice a fixed
date for the Voluntary Termination.  A termination of this Agreement by reason
of Employee’s non-renewal shall be deemed to be a Voluntary Termination.


3.2           Payments Upon Termination.


3.2.1          For Cause, Voluntary Termination, or Disability.  If RBT
terminates Employee’s employment for Cause, or if Employee terminates by
Voluntary Termination, or if either party terminates this Agreement due to
Employee’s Disability, Employee shall be entitled to receive in a cash lump sum
payment (less normal and customary deductions and withholdings) an amount equal
to all accrued but unpaid compensation (including accrued but unused vacation
leave) as of the date of such termination (such payment shall be made within the
time period required by applicable law, but in no event later than thirty (30)
days following the date of termination).


  3.2.2          Without Cause, for Good Reason, or Death.


(a)          In the event Employee’s employment is terminated (i) by RBT other
than for Cause, (ii) by Employee for Good Reason, or (iii) due to Employee’s
death, Employee (or Employee’s estate or legal representative) shall be entitled
to a cash lump sum payment an amount equal to (1) all previously accrued but
unpaid  compensation (including accrued but unused vacation leave) as of the
date of such termination, (2) the Base Salary that Employee would have been paid
had he remained employed with RBT for the 90 day period beginning immediately
after Employer gives notice to Employee of Employee’s termination; and the
payments due under Section 3.2.2(a)(2) to be made no later than ten (10) days
following the effective date of a mutual general release in a reasonable form
prepared by RBT, and signed, by both Employee and RBT.
 
3

--------------------------------------------------------------------------------

(b)          For purposes of this Agreement, “Disability” shall mean that
Employee, due to a physical or mental disability, has been substantially unable
to perform Employee’s duties under this Agreement for a continuous period of
ninety (90) days or longer, or for one hundred and twenty (120) days or more in
any twelve (12) month period.


  3.2.3          Section 409A.  Notwithstanding any provision of this Agreement
to the contrary, if Employee is a “specified employee” as defined in Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), he shall not
be entitled to any payments upon a termination of Employee’s employment under
any arrangement that constitutes “nonqualified deferred compensation” under
Section 409A until the earlier of (i) the date which is six (6) months after
Employee’s separation from service (as such term is defined in Section 409A of
the Code and the regulations and other published guidance hereunder) for any
reason other than death, or (ii) the date of Employee’s death.  After the date
of termination, Employee shall have no duties or responsibilities that are
inconsistent with having a separation from service as of such date.  Any amounts
otherwise payable to Employee following a termination of employment that are not
so paid by reason of this Section 3.2.3 shall be paid promptly following, and in
any event within fifteen (15) days following, the date that is six (6) months
after Employee’s separation from service (or, if earlier, the date of Employee’s
death).


  3.2.4          Termination Upon a Change of Control. Within sixty (60) days
prior to or ninety (90) days after the effective date of a Change of Control (as
defined below), either RBT or Employee may, upon thirty (30) days' prior written
notice to the other, terminate Employee's employment. In the event of any such
termination of Employee's employment (and regardless of whether such termination
occurs with or without such thirty (30) day notice), RBT shall pay to Employee
(a) the severance and other benefits set forth in Section 3.2.1 and Section
3.2.2, as applicable, and (b) an additional severance payment of an amount equal
to the Base Salary that Employee would have been paid had he remained employed
with RBT for the 180 day period beginning immediately after such termination. 
Such payment shall be payable in accordance with applicable law, but in no event
later than thirty (30) days following the date of termination. For the purposes
of this Agreement, the term “Change of Control” shall mean any of the following
events: (x) the consummation of a merger or consolidation of RBT with any other
entity which results in the voting securities of RBT outstanding immediately
prior thereto failing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
RBT or such surviving entity outstanding immediately after such merger or
consolidation, or (y) the sale, mortgage, lease or other transfer in one or more
transactions not in the ordinary course of RBT's business of assets constituting
more than fifty percent (50%) of the assets of RBT and its subsidiaries (taken
as a whole) to any such person or group of persons; provided, however, that the
sale of the assets or equity interests of NUTRA SA, LLC or any of its
subsidiaries shall not constitute a Change of Control.
 
4

--------------------------------------------------------------------------------

4.             Compensation; Benefits.


4.1           Base Salary.  Employee shall be paid at a rate which, on an
annualized basis, equals two hundred thousand dollars ($200,000) per year, as
adjusted pursuant to this Section 4.1 (“Base Salary”).   The Base Salary shall
be subject to normal payroll withholdings and RBT’s standard payroll practices.
For each Contract Year after the initial Contract Year, Employee’s Base Salary
shall be subject to increase as determined by the Board in its discretion.


4.2           Annual Bonus Program.  Employee shall participate in any RBT
annual bonus program that is adopted by RBT and that is applicable to senior
officers of RBT (subject to the terms and conditions of any such program).  Any
such annual bonus program must be approved by the RBT Compensation Committee and
shall set forth objective criteria for bonus payments based on the financial
performance of RBT.  Such annual bonus program also shall set forth a target
bonus objective for Employee, which shall be set by the Board of Director’s in
its sole discretion.  The actual annual bonus amount, if any, shall be paid in
accordance with the terms of such program and may be paid in cash or stock
incentives or a combination of cash and stock incentives.


4.3           Stock Option.  Employee shall be entitled to receive equity
incentive awards at the sole discretion of the Board based on the
recommendations for the Compensation Committee.  Any grant of an equity
incentive award shall require the approval of the Board or its Compensation
Committee and be subject to the terms and conditions of the corresponding grant
agreements and equity incentive plans.


4.4           Vacation and other Standard Benefits. Employee shall be entitled
to four (4) weeks of paid vacation time per year.  Employee may not accrue
vacation time in excess of such four (4) weeks maximum.  Accrual of vacation
time shall be subject to the terms and conditions of RBT’s vacation policy. 
Employee shall be entitled to health benefits in accordance with RBT’s standard
policies.  In addition, Employee is entitled to paid holidays, sick leave and
other benefits in accordance with RBT’s standard policies.


4.5           Business Expenses.  Employee shall be reimbursed for reasonable
business expenses which he incurs in the performance of Employee’s duties
hereunder, in accordance with RBT’s standard reimbursement policies.


4.6           Inconsistencies.  In the event of any inconsistency between any
provision of this Agreement and any provision of any Company Arrangement, the
provisions of this Agreement shall control.


5.            Employee’s Representations.   Employee represents and warrants to
RBT that information provided by Employee about Employee to RBT in connection
with Employee’s employment and any supplemental information provided to RBT is,
to the best of Employee’s knowledge and information after good faith diligence
and investigation, complete, true and correct.   Employee has not omitted any
information that is necessary to evaluate the information provided by Employee
to RBT.  Employee shall promptly notify RBT of any change in the accuracy or
completeness of all such information.


6.            Trade Secrets.   Employee acknowledges that RBT has expended
substantial time and expense to develop customers and to develop procedures and
processes for development of products and services and the sales of products and
services.  Such procedures and processes in addition to various other types of
proprietary information are included as part of the “confidential information”
described in the “Proprietary Information Agreement”, dated July 1, 2016,
between RBT and Employee and attached hereto as Exhibit A.  RBT and Employee
agree that the Proprietary Information Agreement attached hereto as Exhibit A
continues to be in full force and effect.  Nothing in this Agreement alters the
obligations of Employee under the Proprietary Information Agreement.
 
5

--------------------------------------------------------------------------------

7.            Remedies for Breach of Covenant Regarding Confidentiality.   The
parties agree that the breach by Employee of any covenants contained in Sections
2.4, 2.5, and 6 will result in immediate and irreparable injury to RBT. In the
event of any breach by Employee of the covenants contained in Sections 2.4, 2.5,
or 6, RBT shall be entitled to seek recourse through all available legal and
equitable remedies necessary or useful to prevent any likelihood of immediate or
irreparable injury to RBT.   The parties agree that, in the case of such a
breach or threat of breach by Employee of any of the provisions of such
Sections, RBT may take any appropriate legal action, including without
limitation action for injunctive relief, consisting of orders temporarily
restraining and preliminarily and permanently enjoining such actual or
threatened breach.


8.            Miscellaneous.


8.1           Choice of Law, Jurisdiction, Venue.  The rights and obligations of
the parties and the interpretation and performance of this Agreement shall be
governed by the laws of Arizona, excluding its conflict of laws rules, except as
such laws may be interpreted, enforced, or preempted by federal law.


8.2.          Entire Agreement.   This Agreement and the Proprietary Information
Agreement contain the entire agreement among the parties hereto with respect to
the subject matter hereof, and supersede all prior and contemporaneous oral and
written agreements, understandings and representations among the parties.  There
are no representations, agreements, arrangements, or understandings, whether
oral or written, between or among the parties relating to the subject matter of
this Agreement that are not fully expressed herein and therein.


8.3           Notices.  Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed.   Any such notice shall be delivered or addressed to the parties at
the addresses set forth on the signature page below or at the most recent
address specified by the addressee through written notice under this
provision.   Failure to conform to the requirement that mailings be done by
registered or certified mail shall not defeat the effectiveness of notice
actually received by the addressee.


8.4           Severability.  RBT and Employee agree that should any provision of
this Agreement be declared or be determined by any court or other tribunal
(including an arbitrator) of competent jurisdiction to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining parts,
terms and provisions shall not be affected thereby, and said illegal,
unenforceable or invalid part, term or provision shall be deemed not to be part
of this Agreement.
 
6

--------------------------------------------------------------------------------

8.5           Amendment.  The provisions of this Agreement may be modified at
any time by agreement of the parties; provided that such modification shall be
ineffective unless in writing and signed by the parties hereto.


8.6           No Transfer or Assignment; No Third-Party Beneficiaries.  The
rights of Employee hereunder have been granted by RBT with the understanding
that this Agreement is personal to, and shall be performed by Employee
individually. This Agreement is not transferable or assignable by Employee in
any manner. No person or entity other than RBT and Employee shall have any
rights whatsoever under this Agreement.   No person or entity other than RBT or
Employee shall have any right to enforce any provision of this Agreement, or to
recover damages on account of the breach of this Agreement.  No heir, successor
or assign of Employee, whether voluntarily or by operation of law, shall have or
succeed to any rights of RBT or Employee hereunder.


8.7           Waiver.  Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction of that term or condition as it applies
on a subsequent occasion or of any other term or condition.


8.8           Resolution of Disputes.


8.8.1        Resolution of Disputes.  RBT and Employee agree that, except as
otherwise provided herein, any claim or controversy arising out of or pertaining
to this Agreement or the termination of Employee’s employment, including but not
limited to, claims of wrongful treatment or termination allegedly resulting from
discrimination, harassment or retaliation on the basis of race, sex, age,
national origin, ancestry, color, religion, marital status, status as a veteran
of the Vietnam era, physical or mental disability, medical condition, or any
other basis prohibited by law (“Dispute”)  shall be resolved by binding
arbitration as provided in this Section 8.8.


8.8.2        Binding Arbitration.   The provisions of this Section 8.8 shall not
preclude any party from seeking injunctive or other provisional or equitable
relief in order to preserve the status quo of the parties pending resolution of
a Dispute, and the filing of an action seeking injunctive or other provisional
relief shall not be construed as a waiver of that party’s arbitration rights. 
Except as provided herein, the arbitration of any Dispute between the parties to
this Agreement shall be governed by the American Arbitration Association (“AAA”)
Commercial Arbitration Rules (the “AAA Rules”).


8.8.3        Appointment of Arbitrator.  Within thirty (30) days of service of a
demand for arbitration by either party to this Agreement, the parties shall
endeavor in good faith to select from the AAA list of labor and employment
arbitrators a single arbitrator, who must be a licensed attorney; if the parties
fail to do so within such thirty (30) day period, an arbitrator shall be
selected in accordance with the AAA Rules.
 
7

--------------------------------------------------------------------------------

8.8.4        Initiation of Arbitration.  In the case of any Dispute between the
parties to this Agreement, either party shall have the right to initiate the
binding arbitration process provided for in this paragraph by serving upon the
other party a demand for arbitration within the statutory time period from the
date the Dispute first arose.


8.8.5        Location of Arbitration.  Any arbitration hearing shall be
conducted in Phoenix, Arizona.


8.8.6        Applicable Law.  The law applicable to the arbitration of any
Dispute shall be, as provided in Section 8.1 and the Federal Arbitrator Act
(Title 9, U.S. Code, Section 1 et Seq.).


8.8.7        Arbitration Procedures.  In addition to any of the procedures or
processes available under the AAA Rules, the parties shall be entitled to
conduct discovery sufficient to adequately arbitrate their claims and/or
defenses, including access to relevant documents and witnesses, as determined by
the arbitrator(s).  In addition, either party may choose, at that party’s
discretion, to request that the arbitrator(s) resolve any dispositive motions
prior to the taking of evidence on the merits of the Dispute.  In the event a
party to the arbitration requests that the arbitrator(s) resolve a dispositive
motion, the arbitrator(s) shall receive and consider any written or oral
arguments regarding the dispositive motion, and shall receive and consider any
evidence specifically relating thereto, and shall render a decision thereon,
before hearing any evidence on the merits of the Dispute.


8.8.8        Scope of Arbitrators’ Award or Decision.  RBT and Employee agree
that if the arbitrator(s) find any Disputed claim to be meritorious, the
arbitrator(s) shall have the authority to order all forms of legal and/or
equitable relief that would otherwise be available in court and that is
appropriate to the claim.  Any decision or award by the arbitrator(s) shall be a
reasoned opinion in writing citing facts and law and shall be specific enough to
permit limited judicial review if necessary.


8.8.9        Costs of Arbitration; Attorneys’ Fees.  RBT and Employee agree
that  the arbitrator(s), in their discretion and consistent with applicable law,
may award to the prevailing party the costs incurred by that party in
participating in the arbitration process as long as they do not exceed those
that would be incurred by Employee in a court action.


8.8.10      Acknowledgment of Consent to Arbitration.  NOTICE:  BY EXECUTING
THIS AGREEMENT THE PARTIES AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE “RESOLUTION OF DISPUTES” PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED HEREIN AND WAIVE ANY RIGHTS THEY MAY HAVE TO HAVE THE
DISPUTE DECIDED BY A JUDGE OR A JURY.  BY EXECUTING THIS AGREEMENT, THE PARTIES
WAIVE THEIR JUDICIAL RIGHTS TO APPEAL.  IF EITHER PARTY REFUSES TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, SUCH PARTY MAY BE COMPELLED TO
ARBITRATE.  THE PARTIES’ AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY. 
THE PARTIES REPRESENT THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE
TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THIS PROVISION TO
NEUTRAL ARBITRATION.
 
8

--------------------------------------------------------------------------------

8.10         Exhibits. All exhibits to which reference is made are deemed
incorporated in this Agreement whether or not actually attached.


[Signature Page Follows]
 
9

--------------------------------------------------------------------------------

The parties hereto have executed and delivered this Employment Agreement as of
the date first-above written.


COMPANY:
 
EMPLOYEE:
     
RICEBRAN TECHNOLOGIES,
   
a California corporation
         
/s/ W. John Short
 
/s/ Robert Smith, PhD
By:
W John Short
 
By:   Robert Smith, PhD
Title:
Chairman & CEO
   



[Signature Page to Employment Agreement]
 
 
10

--------------------------------------------------------------------------------